 KENTUCKY PRINCE COAL CORPORATIONKentucky Prince Coal Corporation and KentuckyPrince Employees Association,2Petitioner.Case 9-RC-12982December 4, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MFMBIERSPENE.ILO ANI) TRUF.SDAI.EUpon a petition filed under Section 9(c) of theNational Labor Relations Act, as amended, hear-ings were held on July 10, 1979, before HearingOfficer Bruce H. Meizlich, and on September 6,1979, before Hearing Officer Jane E. Ballenger.Following the hearings and pursuant to Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theRegional Director for Region 9 transferred thiscase to the Board for decision. Thereafter, the Em-ployer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case the Boardfinds:2. The parties stipulated that the Employer is aKentucky corporation engaged in the business ofmining and processing coal in Perry County, Ken-tucky. During the past 12 months, a representativeperiod, the Employer purchased and receivedgoods and materials valued in excess of $50,000which were shipped to its Perry County, Ken-tucky, facility directly from different points outsidethe Commonwealth of Kentucky. We thereforefind that the Employer is engaged in commercewithin the meaning of the Act.The Employer initially declined to stipulate tothe Petitioner's status as a labor organization. In aMemorandum of Understanding dated July 19,1979, the parties agreed that the Petitioner is alabor organization as defined in Section 2(5) of theAct. We note additionally that the record revealsthat the Petitioner has no constitution or bylawsand has never been a party to any collective-bar-gaining agreement. However, the Petitioner wasformed in June 1979, shortly before the filing ofthe petition herein, and the instant case involvesthe Petitioner's first organizational drive. More-The name of the Employer appears as amended at the hearing2 Hereinafter referred to as the Petitionerover, it is clear from the record that the Petitioneris an organization "in which employees participate"and exists for the purpose of bargaining collective-ly with the Employer regarding terms and condi-tions of employment. Accordingly, based on theparties stipulation and the facts, we find that thePetitioner meets the definition of labor organizationset forth in Sections 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employes of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4. The Petitioner seeks to represent a unit of allminers, equipment operators, maintenance employ-ees, coal haulers,3watchmen, and tipple operators.The Employer takes the position that the coal haul-ers are not employees within the meaning of Sec-tion 2(3) of the Act, but are independent contrac-tors who should be excluded from the unit soughtby the Petitioner herein. Additionally, the Employ-er asserts that its two or three watchmen areguards within the meaning of Section 9(b)(3) of theAct and, accordingly, should be excluded from theunit sought.Coal HaulersThe Employer uses a pool of coal hauling trucksdriven by owner-operators, part-owner operators,and nonowner-operators to transport coal from itsthree surface minesites to various tipples.4Thereare no written contracts between truck owners ordrivers, and the Employer apparently keeps no per-sonnel records on the coal haulers.Regardless of who is driving a truck, the Em-ployer pays the owner. All of the truck owners arecompensated at the same rate, which is based onthe combined factors of the number of tons of coalhauled by their trucks, the type of coal, and thedistance it was carried.5Truck owners are requiredto repair their own trucks and are responsible forgas, oil, and other maintenance expenses.6Somehaulers buy fuel from the Employer, the cost ofwhich is deducted from their weekly checks fromthe Employer.I The Petitioner does not seek to represent any owner of a coal haul-ing truck who does not actually drive the truck.4 The number of contract haulers utilized by the Employer depends onthe amount of coal being mined at any one time. At the time of thesecond hearing, the Employer was utilizing 14 contract coal haulingtrucks. Of these, six were operated by drivers who owned the trucks.two were operated by drivers who were part-owners of the trucks, andsix were operated by nonowner-operators. These last trucks were os lnedby various trucking companies.s Occasionally, the Employer pays haulers with trucks on an hourlybasis to perform discrete tasks such as transferring cal from stockpiles totipples for processing6 One truck owner testified that he keeps records of expenses incurredand deducts hem on his tax return as a self-employed taxpayer253 NLRB No. 70559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnlike the other classifications sought by the Pe-titioner herein, the Employer does not handle haul-ers' workmen's compensation, unemployment com-pensation, or social security, nor does it withholdtaxes on their behalf. While the Employer pays 100percent of the premiums for major medical anddental coverage for the other job classificationssought, it makes no contribution for the haulers.Upon request, a hauler may come under the Em-ployer's group insurance coverage but must pay100 percent of the premiums himself. Truck ownersmust also provide liability insurance for theirtrucks. Further, unlike the other employees sought,haulers receive no vacation or holiday pay. And,while the Employer gives a monthly "tonnagebonus" to the other job classifications based on thenumber of tons of coal mined that month, haulersreceive no such bonus.Although the Employer may not substitute a dif-ferent driver on a truck without the owner's con-sent, truck owners may switch drivers without theEmployer's knowledge or consent. One owner tes-tified that he had obtained a substitute driver on atruck for 5 to 6 months and had never informedthe Employer. When a truck is driven by a non-owner, the Employer pays the owner in the usualmanner by the ton, and the owner, in turn, paysthe driver either by the load or on a salaried basis.Owners also withhold taxes and provide for socialsecurity and workmen's compensation for the driv-ers of their vehicles. The trucks do not bear theEmployer's insignia and there are apparently no re-strictions on using the trucks for other companies.Haulers are not subject to the oral work rules re-garding such things as lunch hours and abuse ofequipment that other job classifications are subjectto, and there is no evidence that any of the haulershave ever been reprimanded for any rule infrac-tions. The Employer does reserve the right to telldrivers where to haul coal and to caution driversabout drunk or reckless driving. A speed limit forcoal trucks is posted on company roads and occa-sionally the Employer will pass on to the driversthe neighbors' complaints about speeding oncounty roads. On one occasion, the police depart-ment of Hazard, Kentucky, told the Employer tolighten loads of coal carried over county roads.Thereafter, the Employer instructed its loadermento load less coal on the hauling trucks. No evi-dence was presented of any sort of safety inspec-tion of the coal hauling trucks by the Employer.Subject to the Employer's unilateral decisionconcerning the quantity and destination of coal tobe hauled each day, and the time when it will behauled, the individual hauler sets his own hours. Ahauler who does not show up for work is not disci-plined, but there is some indication that repeatedunexplained absences of a given truck would leadto its removal from the pool. However, there is noevidence that this has ever occurred. The driversthemselves have come up with a rotation systemfor more even distribution of coal hauls and theEmployer has agreed to the system. Similarly, thedrivers have agreed among themselves upon a par-ticular route to be followed without the Employ-er's prior approval.There is little evidence of interchange betweencoal haulers and other job classifications soughtherein, although the Employer does employ othertruckdrivers, known as rock drivers. Rock truckshaul exclusively on company property and are en-gaged in shifting rock for reclamation purposes.Rock trucks are maintained by the Employer and itsupplies fuel for them. The Employer pays rockdrivers on an hourly basis, withholds taxes on theirbehalf, and provides them with the same benefitsafforded nondriver employees.In N.L.R.B. v. United Insurance Company, 390U.S. 254 (1968), the Supreme Court held that theBoard "should apply the common-law agency test...in distinguishing an employee from an inde-pendent contractor."7Accordingly, the Boardfinds a relationship to be one of employment whenthe one for whom the services are performed re-tains the right to control the manner and means bywhich the desired result is to be accomplished. Onthe other hand, where control is reserved only asto the result sought, the Board finds the relation-ship is that of an independent contractor.8In ap-plying this "right-to-control" test, "all of the inci-dents of the relationship must be assessed andweighed with no one factor being decisive."9There are a number of features of the relation-ship between the haulers and the Employer herethat would tend to point toward an employmentrelationship. For example, the functions of the coalhaulers are essential to the Employer's normal op-erations and there is no evidence that coal haulersare required to have special qualifications or priorexperience. Further, at least those haulers who areowner-operators are paid at the same rate and, ap-parently, the Employer unilaterally determineswhat that rate will be. Additionally, there is nowritten contract between the haulers and the Em-ployer. Nevertheless, for the reasons set forthbelow, we find that the factors characteristic of in-dependent contractors outweigh those that wouldindicate that the haulers are employees.7 390 U.S. at 256.Air ransit. Inc., 248 NLRB 1302. 1306 (1980)."390 U.S. at 258. Some relevant factors are listed in Restatement ofAgency 2d, sec 220 (1958)560 KENTUCKY PRINCE COAL CORPORATIONSignificantly, it appears that the primary relation-ship here, as far as the Employer is concerned, isbetween the Employer and the truck owners ratherthan that between the Employer and the drivers.'°Thus, as noted previously, the Employer keeps nopersonnel records on drivers and is not alwaysaware of who is driving a given truck. The Em-ployer provides no benefits to the haulers, makesno social security, unemployment, or workmen'scompensation payments, and withholds no taxes ontheir behalf. In fact, payment by the Employer ismade to the truck's owner, regardless of the identi-ty of the driver. Those haulers who are nonowner-operators are paid by the truck owners, and thetruck owners, in turn, determine the haulers' pay,withhold taxes, and make social security, unem-ployment, and workmen's compensation paymentson their behalf.Although it appears that the Employer unilater-ally determines the rate of payment for hauling,this rate is based on the amount of work done andnot the hours worked. The haulers themselveshave set up a rotation system and fixed routes toequalize distribution of loads and resultant remu-neration. And the Employer agreed to honor thesearrangements but did not compel them.As for the extent to which the haulers are identi-fied with the Employer, neither the hauling trucksnor the drivers' uniforms bear company insignia.Additionally, trucks are not restricted to use onbehalf of the Employer. Although the working re-lationship between some of the drivers and the Em-ployer has some degree of permanence, the Em-ployer does not determine who drives the trucks,and the truck owners can and do substitute driversat will.The Employer does exert minimal oversight con-cerning the speed at which trucks are operated andthe extent to which they may be loaded but thisconcern is often triggered by a complaint receivedby the Employer from some other source. Howev-er, apart from this and from setting payment ratesto the owners, there is no evidence that the Em-ployer can or does exert any control over theterms and conditions of the haulers' work. 2 More-over, there is no evidence that the Employer has1o Needless to say, only in some instances are the owners also the dris-ers.e' We note that some of the nonowner-operators may be paid by theowners on an hourly basis Additionally, on infrequent occasions, hehaulers are asked to perform tasks other than their normal ssork on anhourly basis.12 The Employer does unilaterally determine the time, amount, anddestination of coal hauling, but such a determination is primarily con-cerned with the result to be achieved rather than the means Ito achieve itdisciplined a driver, or that it reserves the right todo so. '3Finally, those drivers who own their trucks havea substantial investment in them. They are responsi-ble for their maintenance and fuel, as well as for li-ability insurance. This sort of investment, with itsattendant responsibilities, has an entrepreneurialcharacter, not here outweighed by other controlsexerted by the Company.The status of these haulers as independent con-tractors is particularly evident when they are com-pared with other classifications sought, particularlythe rock truck drivers. Unlike the haulers, the Em-ployer keeps personnel records for these employ-ees, pays their medical and dental insurance premi-ums in full, makes payments for unemployment,workmen's compensation, and social security ontheir behalf, withholds for their taxes, and subjectsthem to a variety of work rules. Further, these em-ployes receive a "tonnage bonus" which is not of-fered to the haulers.We note that the haulers' relationship with theEmployer here is distinguishable from those in twoother recent cases where the Board found employ-ee rather than independent contractor status. Thehaulers here differ from the taxi drivers in AirTransit. Inc., supra, particularly in their freedom tosubstitute other drivers and in the lack of past orpresent rules of conduct or discipline imposed onthem by the Employer. Similarly, there is no evi-dence here of the extensive government regulationwhich introduced many of the elements of employ-ment into the working relationship in Mitchell Bros.Truck Lines, 249 NLRB 476 (1980). Finally, wenote that the facts herein are distinguishable fromthose in Georgia Pacific Corporation, etc., 225NLRB 866 (1976). In that case, the contract truck-ers found to be employees were subject to greatercontrol by the employer under the relevant gov-ernment regulations and the terms of their writtencontract with the employer. Compare Georgia Pa-cific Corp., 249 NLRB 1280 (1980).In view of all the foregoing, we find the coalhaulers sought by the Petitioner to be independentcontractors rather than employees. Accordingly,we shall exclude them from the unit found appro-priate herein.'4ia There is some testimony in the record that if a driver repeatedlyfails to report for work, he will be removed from the truck pool, hutthere is no evidence that any supervisor has been authorized to effectsuch remioval or that it has ever occurred14 11 light of our conclusion regarding the haulers' status as independ-elt contractors, we find it unnecessary to address the issue of their com-munity of interest with other employeesMember Penello agrees that the coal haulers are independent contrac-tor, In reaching this result, he finds it unnecessary to dishniquish thiscase from 41r ransir, supra. in hich he dissented from the majority'sfinding that certain axicab drisvers are not independent contractors561 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDWatchmenThe Employer is required by its insurance carri-er, as a condition of coverage of its property, tohave watchmen on duty guarding its equipment atany time that its employees are not working. Ac-cordingly, depending on the length of the dayshifts, the Employer's watchmen may work up to14 or 16 hours per shift. The watchmen are re-quired to perform certain nonguard functions suchas fueling the equipment, getting mud off thetrucks in winter, and pumping water out of pitswhere too much water has accumulated. Theseduties, however, only require several hours of thewatchman's time, and the majority of their work-day is spent on their primary function, which isguarding the Employer's equipment. The watch-men do not wear uniforms or badges. Althoughthey are not specifically authorized to carry weap-ons, they do carry handguns with the Employer'sapparent knowledge and consent. A fence enclosesthe Employer's facility and normally only the fore-men and watchmen possess keys to the gate. Addi-tionally, watchmen have been provided with C-Bequipment to contact outside help if necessary.The record indicates that the watchmen spend amajority of their time performing their primaryfunction of guarding the Employer's equipment.While they do not generally enforce company rulesagainst the Employer's employees because employ-ees are not present during the hours they work,they are charged with protecting the Employer'sequipment from all nighttime intruders, presumablyincluding employee intruders. They possess keys towhich the other employees do not have access, aresupplied with a C-B radio, and are permitted tocarry handguns. In view of the above, we concludethat the watchmen are charged with enforcingagainst employees and other persons rules to pro-tect the property of the Employer within themeaning of Section 9(b)(3) of the Act. According-ly, they must be excluded from the unit found ap-propriate herein. 5Accordingly, we find that the following unit isappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All miners, equipment operators, maintenanceworkers, and tipple operators; but excludingall coal haulers, watchmen and guards, officepersonnel, professional employees and supervi-sors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]See, e.g., Iexas Electric Cooperatives. Inc.. Treating Divisorn 160NLRB 440. 451 (96hh); 14archmonitors. Inc., 128 NLRB 903 (1960).562